DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 5th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Franke does not indicate a suppression of consecutive positive yaw offset angle values to negative offset angle values, and instead is directed to the wind conditions changing back to previous conditions. The Examiner does not disagree that the wind conditions are being referenced. However, Franke further discloses “a corresponding back-and-forth change of operational parameter values to minimize wake effects during a transitional period of changed wind conditions may be suppressed. An exemplary yaw angle control system may thus avoid frequent and/or minor yaw movements that would excessively affect a component lifetime or even lead to actuator damage.” In other words, the wind conditions changing rapidly (back and forth) necessitates a corresponding shift in the yaw angle control system if the system were allowed to only react to the corresponding wind changes (which relatively speaking, is a “positive” to “negative”, or vice versa). Franke then suppresses these back and forth changes of the response to the shifts in the wind specifically to avoid back and forth changes in the yaw offset angle. Moreover, this is merely a functional result of the previously recited method steps, which Franke discloses. There are no proactive steps taken to further define this result, which is unlike claims 6-7 (and new claims 15-16) that detail the substeps that achieve the functional result.
Further, it is known in the art that consecutive shifts in yaw from positive and negative are to be avoided, and back and forth changes in the wind is known to cause as shown in Nielsen (US 11078884): 
“The proposed control method wherein the measured wind parameter is adjusted has been seen to yield a more robust and stable control method where the risk of unintentional increased or more or less abrupt switching between different yaw positions has been significantly reduced or even removed. In this way, the earlier mentioned problem of switching between too large positive and negative yaw directions on either side of the wind direction, which has been seen to occur on some rotor types due to the rotor somehow affecting the wind flow to be measured at the wind sensor position as higher than the free wind, has been seen to be avoided.” (Col. 3, Lines 47-61).
Claim Objections
Claims 6-7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 15-16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franke et al. (US 10612519), hereinafter referenced as Franke.
Regarding claim 1, Franke discloses a method for controlling a first wind turbine of a plurality of wind turbines of a wind park, wherein a second wind turbine of the plurality of wind turbines can be affected by a wake region caused by the first wind turbine which is positioned upstream of the second wind turbine (Figures 1a and 1b detailing a wind farm and wake interactions with downstream wind turbines), the method comprising: determining a current yaw state (12), wherein the current yaw state is selected from at least one of: a) an actual rotor yaw misalignment angle of the first wind turbine, wherein the actual rotor yaw misalignment angle is defined as an angle between a rotating axis of a rotor of the first wind turbine and a current wind direction at the first wind turbine; b) an identifier representing whether the actual rotor yaw misalignment angle is either in a range of positive yaw misalignment angles or alternatively of negative yaw misalignment angles; determining a wind condition indicative of a level of potential wake inducement at the second wind turbine caused at least by the first wind turbine, the level of wake inducement being at least represented by a distance between locations of the first wind turbine and the second wind turbine and/or by the current wind direction at the first wind turbine (Figures 1-5; the wind conditions are forecast and how that impacts the upstream turbine and the power/cost output of the wind farm, and the negative impacts of the wake are included in the algorithm; Col. 2, Line 49 to Col. 3, Line 28); and defining a rotor yaw offset angle set point for the first wind turbine based on the current yaw state, the wind condition, and at least one yaw angle hysteresis switching threshold (the cost in changing the yaw angle is calculated in Figure 5; current conditions are compared with forecast conditions, and if the forecast condition meets a certain threshold then the upstream turbine yaw is changed with that expense taken into the calculation), such that the rotor yaw offset angle set point follows a hysteresis, thereby avoiding immediate consecutive switching between a range of positive yaw offset angles and negative yaw offset angles (“In particular, if forecast wind conditions should indicate a return to previous wind conditions, a corresponding back-and-forth change of operational parameter values to minimize wake effects during a transitional period of changed wind conditions may be suppressed. An exemplary yaw angle control system may thus avoid frequent and/or minor yaw movements that would excessively affect a component lifetime or even lead to actuator damage”; Col. 2, lines 32-49). As the “back and forth change” of the yaw is suppressed, this is considered to read on the limitation of “avoiding immediate consecutive switching between positive and negative offset angles”.
Regarding claims 2-5, Franke discloses the method according to claim 1 above. Franke further discloses that the yaw angle hysteresis switching threshold is determined based on current wind conditions which can include a current wind direction, wind speed, and wake-induced turbulence (Col. 1, Lines 9-26). The step of defining a rotor yaw offset angle set point is performed such that the yaw angle hysteresis switching threshold defines a switching limit of the hysteresis for the rotor yaw offset angle set point, the step of defining a rotor yaw offset angle set point is performed such that for rotor yaw offset angle set points or for wind directions in a range between two of the yaw angle hysteresis switching thresholds an increased level of wake inducement will not trigger switching between a positive and a negative rotor yaw offset angle set point (the hysteresis limit provides a threshold to where the increased wake inducement will not cause the upstream turbine to be changed as the cost to power/degradation/wear outweighs the benefits to reduced wake inducement).
Regarding claims 9-10, Franke discloses the method according to claim 1 above. Franke further discloses activating a yaw actuator of the first wind turbine for yawing the first wind turbine until the rotor yaw offset angle set point is reached (implicit in yawing the upstream wind turbine to avoid wake effects downstream), and determining, based on the current wind condition, a pair of wind turbines of the wind park wherein a downstream wind turbine of the pair of wind turbines is or can be affected by a wake region, caused by an upstream wind turbine of the pair of wind turbines; selecting the upstream wind turbine of the pair of wind turbines as the first wind turbine; and selecting the downstream wind turbine of the pair of wind turbines as the second wind turbine (see Figure 2, multiple turbines are selected, including pairs; turbines 1-6).
Regarding claims 13-14, Franke discloses the method according to claim 1 above. Franke further discloses a wind park controller for controlling at least a first wind turbine of the plurality of wind turbines in the wind park, and the second turbine(s) are downstream of the first wind turbine and affected by the wake region caused by the first turbine (Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 10612519), hereinafter referenced as Franke in view of Obrecht (US 9512820).
Regarding claim 8;
Franke discloses the method according to claim 1 above. Franke further discloses multiple upstream wind turbines within the farm that could be defined by the yaw angle hysteresis (Figures 1a-1b).
Franke fails to explicitly teach the at least one yaw angle hysteresis switching threshold is defined by a plurality of pairs of  yaw angle hysteresis switching thresholds with each pair selected for wind conditions.
Obrecht is directed to a method of controlling an upstream wind turbine in a wind park in order to affect the wake effects on the downstream wind turbines in the wind park. Obrecht further teaches that different turbines within the park have different reductions (Figure 8). FIG. 10 illustrates a wake steering control scheme for yawing turbine 20 in order to produce more power by the wind farm as a whole. This graphically represented control scheme shows a greater steering for the close turbines and less steering for turbines located farther away. The angular misalignment for the wake steering control scheme may be functionally represented by an array of functions, for example, taking into account spatial arrangement (both wind direction/angle and proximity). In this manner, for a given wind direction, the wake steering control scheme implements a predetermined yaw control according to the correct function in the array.
It is therefore established that depending on the wind conditions and spatial arrangement of the turbines that different limits would apply when taking the wake steering control scheme in a broad array of functions. Since Franke discloses a wind turbine control method that utilizes a parameter change expense (yaw angle hysteresis switching threshold), and because Obrecht teaches that in a wind farm array that multiple variables/limits can be instituted to require greater or less steering depending on the arrangement and wind direction, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franke such that the at least one yaw angle hysteresis switching threshold is defined by a plurality of pairs of  yaw angle hysteresis switching thresholds with each pair selected for wind conditions as taught by Obrecht for the purposes of optimizing the control of multiple upstream turbines with respect to the spatial arrangement as a whole, thereby improving total farm power output depending on the wind direction.
Regarding claims 11-12;
Franke discloses the method according to claim 1 above.
Franke fails to explicitly teach utilizing the distance between locations of the turbine to be calculated based on the coordinates of the first/second wind turbine, and the utilization of a pre-configured look-up-table to return the yaw offset angle setpoints. 
Obrecht is directed to a method of controlling an upstream wind turbine in a wind park in order to affect the wake effects on the downstream wind turbines in the wind park. Obrecht teaches “As known in the art, the operation of the wake steering control scheme may be defined, for example, by a formula, algorithm, table, or a graph of the function” and “The range of wind directions and extent of wake control depends on the spatial arrangement (proximity, angle, and placement) of the turbines. The determination of a particular control scheme would optimally balance between steering too much (negative effects on the upstream turbine) and not steering enough (lost power downstream).”
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franke such that the distance between locations of the turbine to be calculated based on the coordinates of the first/second wind turbine, and the utilization of a pre-configured look-up-table to return the yaw offset angle setpoints as taught by Obrecht for the purposes of improving efficiency of the wake inducement algorithm, as the locations of the wind turbines within a look-up table allows for more accurate calculations rather than simply calculating the estimated power output alone.
Allowable Subject Matter
Claims 15-16 are allowed.
Applicant is advised that should claims 15-16 (or claims 6-7) be found allowable, claims 6-7 (or claims 15-16) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nielsen (US 11174838) and Nielsen (US 11168662) teach control methods for wind turbines whereby yaw offset algorithms take into account data points allowing for suppression of rapid changes from positive to negative yaw angles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745